Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al (U.S Pub 2016/0084037) (“Brothers”) in view of Horta et al (U.S Pub 2017/0349485) (“Horta”).
Regarding Claim 1, Brothers discloses a method for cementing (Abstract), the method comprising:
introducing a cement composition into a wellbore penetrating a subterranean formation (Abstract; Figure 1; Page 3, paragraphs [0032]-[0036]), 5the cement composition comprising:
a composite material comprising:
a particulate core (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]);

allowing the cement composition to set in the wellbore (Figure 1; Page 3, paragraphs [0032]-[0036]).
Brothers, however, fails to expressly disclose wherein the cement composition comprises a monophase amorphous hydraulic binder material, wherein the monophase amorphous hydraulic binder material coats the particulate core.

	Horta teaches the methods above wherein the cement composition above comprises a monophase amorphous hydraulic binder material, wherein the monophase amorphous hydraulic binder material coats the particulate core (Abstract; Page 2, paragraphs [0017], [0024], [0029]-[0030]; Page 3, paragraphs [0047]-[0051]) for the purpose of allowing the binder to mix with water downhole in order to hydrate and form a hardened mass (Abstract; Page 1, paragraph [0017]; [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Brothers to include a monophase amorphous hydraulic binder material in the cement composition, as taught by Horta, because doing so would allow the binder to mix with water in the composition and hydrate in order to form a hardened mass downhole.

	Regarding Claim 2, Brothers in view of Horta teach the method of claim 1, wherein the monophase amorphous hydraulic binder material 15comprises a material selected from the group consisting of calcium silicate hydrate, a-dicalcium silicate hydrate, R-dicalcium silicate hydrate, 
	
	Regarding Claim 3, Brothers in view of Horta teach the method of claim 1, wherein the monophase amorphous hydraulic binder material is 20coated on the particulate core with a coating method selected from the group consisting of intergrinding, precipitation, crystallization, shear mixing, spraying, applying as a mist, atomizing into a dry flow stream, and any combination thereof (Horta:  paragraphs [0017], [0024], [0029], paragraphs [0047]-[0051]).

	Regarding Claim 4, Brothers discloses the method of claim 1, wherein the particulate core is a crystalline silica, cement 25particulate, glass bead, ceramic bead, barium sulfate, iron oxide, manganese oxide, iron hydroxide, fly ash, silica fume, metakaolin, volcanic glass, slag, pozzolanic particulate, cement kiln dust, feldspar, calcined shale, opaline shale, pumice, pumicite, diatomaceous earth, volcanic ash, tuft or any combination thereof (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]).

	Regarding Claim 5, Brothers discloses the method of claim 1, wherein the cement is selected from the group consisting of Portland cement, pozzolan cement, gypsum cement, high-alumina-content cement, slag cement, silica/lime cement, fly ash, silica fume, metakaolin, granulated blast furnace slag, calcined shale, opaline shale, pumice, pumicite, diatomaceous earth, volcanic ash, tuft, cement kiln dust, Sorel cement, and any combinations thereof (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]).

	Regarding Claim 6, Brothers discloses the method of claim 1, wherein the cement composition does not comprise any lightweight additives other than the composite material (Abstract; paragraph [0007]).

	Regarding Claim 7, Brothers discloses the method of claim 1, wherein the cement composition has a slurry density of less than 518 lb/gal (paragraph [0030]).

	Regarding Claim 8, Brothers discloses the method of claim 1, wherein the cement composition provides a compressive strength of at least 200 psi after curing for one day or greater (Abstract; Page 2, paragraphs [0024]-[0028]).

	Regarding Claim 9, Brothers discloses the method of claim 1, wherein the composite material has a D5o particle size distribution of 5 pm to 500 pm (Page 1, paragraphs [0014]-[0015]; Page 4, paragraph [0041]).

	Regarding Claim 10, Brothers discloses a cement composition comprising (Abstract):
a composite material comprising:
a particulate core (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]);
a cement (Abstract); and
an aqueous fluid (Abstract; paragraphs [0010] and [0020]).
fails to expressly disclose wherein the cement composition comprises a monophase amorphous hydraulic binder material, wherein the monophase amorphous hydraulic binder material coats the particulate core.

	Horta teaches the methods above wherein the cement composition above comprises a monophase amorphous hydraulic binder material, wherein the monophase amorphous hydraulic binder material coats the particulate core (Abstract; Page 2, paragraphs [0017], [0024], [0029]-[0030]; Page 3, paragraphs [0047]-[0051]) for the purpose of allowing the binder to mix with water downhole in order to hydrate and form a hardened mass (Abstract; Page 1, paragraph [0017]; [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Brothers to include a monophase amorphous hydraulic binder material in the cement composition, as taught by Horta, because doing so would allow the binder to mix with water in the composition and hydrate in order to form a hardened mass downhole.

	Regarding Claim 11, Brothers in view of Horta teach the cement composition of claim 10, wherein the monophase amorphous hydraulic binder material comprises a material selected from the group consisting of calcium silicate hydrate, a- dicalcium silicate hydrate, R-dicalcium silicate hydrate, y-dicalcium silicate hydrate, tricalcium silicate hydrate, calcium aluminate hydrate, aluminate hydrate, and any combination thereof (Horta:  paragraphs [0017], [0024], [0029], paragraphs [0047]-[0051]).



	Regarding Claim 13, Brothers discloses the cement composition of claim 10, wherein the particulate core comprises a crystalline silica, cement particulate, glass bead, ceramic bead, barium sulfate, iron oxide, manganese oxide, iron hydroxide, fly ash, silica fume, metakaolin, volcanic glass, slag, pozzolanic particulate, cement kiln dust, feldspar, calcined shale, opaline shale, pumice, pumicite, diatomaceous earth, 35volcanic ash, tuft or any combination thereof (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]).

	Regarding Claim 14, Brothers discloses the cement composition of claim 10, wherein the cement is selected from the group consisting of Portland cement, pozzolan cement, gypsum cement, high-alumina-content cement, slag cement, silica/lime cement, fly ash, silica fume, metakaolin, granulated blast furnace slag, 5calcined shale, opaline shale, pumice, pumicite, diatomaceous earth, volcanic ash, tuft, cement kiln dust, Sorel cement, and any combinations thereof (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]).

	Regarding Claim 15, Brothers discloses the cement composition of claim 10, wherein the cement composition does not comprise any lightweight additives other than the composite material (Abstract; paragraph [0007]).

	Regarding Claim 16, Brothers discloses the cement composition of claim 10, wherein the cement composition has a slurry density of less than 18 lb/gal (paragraph [0030]).

	Regarding Claim 17, Brothers discloses the cement composition of claim 10, wherein the composite material has a D5o particle size 15distribution of 5 pm to 500 pm (Abstract; Page 2, paragraphs [0024]-[0028]).

	Regarding Claim 18, Brothers discloses a system for cementing (Abstract), the system comprising:
a cement composition comprising (Abstract):
a composite material comprising:
a particulate core (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]);
a cement (Abstract); and
an aqueous fluid (Abstract; paragraphs [0010] and [0020]); and 25mixing equipment configured to mix the composite material, the cement, and the aqueous fluid; a pump fluidly coupled to a tubular extending into a wellbore penetrating a subterranean formation, wherein the tubular is configured to circulate or otherwise convey the cement composition in the wellbore (Abstract; Page 3, paragraphs [0035]-[0036]).
Brothers, however, fails to expressly disclose wherein the cement composition comprises a monophase amorphous hydraulic binder material, wherein the monophase amorphous hydraulic binder material coats the particulate core.

	Horta teaches the methods above wherein the cement composition above comprises a monophase amorphous hydraulic binder material, wherein the monophase amorphous hydraulic binder material coats the particulate core (Abstract; Page 2, paragraphs [0017], [0024], [0029]-[0030]; Page 3, paragraphs [0047]-[0051]) for the purpose of allowing the binder to mix with water downhole in order to hydrate and form a hardened mass (Abstract; Page 1, paragraph [0017]; [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Brothers to include a monophase amorphous hydraulic binder material in the cement composition, as taught by Horta, because doing so would allow the binder to mix with water in the composition and hydrate in order to form a hardened mass downhole.

	Regarding Claim 19, Brothers in view of Horta teach the system of claim 18, wherein the monophase amorphous hydraulic binder material comprises a material selected from the group consisting of calcium silicate hydrate, a-dicalcium silicate hydrate, R-dicalcium silicate hydrate, y-dicalcium silicate hydrate, tricalcium silicate hydrate, calcium aluminate hydrate, aluminate hydrate, and any combination thereof (Horta:  paragraphs [0017], [0024], [0029], paragraphs [0047]-[0051]).

	Regarding Claim 20, Brothers discloses the system of claim 18, wherein the cement composition has a slurry density of less than 18 lb/gal and does not comprise any lightweight additives other than the composite material (paragraphs [0007] and [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beuchle et al (U.S Patent 8,226,763) – discloses monophase hydraulic binders (single-phase) comprising of silicon, calcium, oxygen and hydrogen atoms.  The binders comprise specifically calcium hydroxosilicate at a specific concentration by weight in the binder (Abstract; Col 5, lines 23-53).
	Lecolier et al (U.S Pub 2010/0010108) – discloses foamed cement materials comprising at least one hydraulic binder, wherein the binder comprises microparticles with specific particle sizes and a hydrosoluble polymer thinning agent at a specific concentration by mass in the binder (Abstract; Page 2, paragraphs [0020]-[0030]).
	Gabilly et al (U.S Pub 2012/0152541) – discloses cementing compositions for high-temperature wells that contain weighting agents such as hematite, ilmenite, barite, etc.  These weighting agents are based on metal sulfates with respect to calcium silicate hydrates (Abstract; Page 2, paragraphs [0024]-[0026]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674